Citation Nr: 1611210	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as due to an underlying heart disability and/or underlying neurological disability.

2.  Entitlement to service connection for an acquired psychiatric disability (to include depression and/or anxiety), claimed as secondary to a seizure disorder.



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Appellant had active service from March 2007 to May 2007 in the West Virginia National Guard and on initial active duty for training in the National Guard from
May 2007 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Appellant filed a notice of disagreement (NOD) on August 2009.  A statement of the case (SOC) was provided on June 2010.  The Appellant perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on July 2010.

The Appellant was scheduled for a Travel Board hearing on November 2015, in accordance with his request on his VA Form 9.  However, the record reveals that the Appellant failed to appear, the circumstances of which shall be further discussed in the Remand below.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2010 VA Form 9, the Appellant elected to have his claim heard by a Veterans Law Judge via a Travel Board hearing.  The Appellant was scheduled for a November 2015 hearing via an October 2015 letter.

The RO sent notice to the Appellant at his address of 144 Oak Drive, Little Hocking, Ohio 45742.  However, a further review of the record reveals that the Appellant had been receiving letters from VA up until the October 2015 letter when they were addressed 144 Oak Drive, Lowell, Ohio 45744.  In fact, the last letter that had been addressed to 144 Oak Drive, Little Hocking, Ohio 45742 in a July 2015 correspondence was returned unable to forward.  As such, it appears that there is a discrepancy in the Appellant's correct mailing address.  The Appellant failed to appear for his hearing in November 2015 and neither he, nor his representative presented any good cause for such failure or a request to reschedule.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c).  If good cause is not shown, the Appellant and his representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled.  38 C.F.R. § 20.704(c).  If a appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c).

Here, although neither the Appellant nor his representative have proffered any showing of good cause for the failure to appear at the November 2015 hearing, the evidence of record suggests that the Appellant may not have had sufficient notice of such hearing.  Because the correspondence submitted to the Appellant was addressed  to an address which had previously had returned mail, it is reasonable to presume that the Appellant's mailing address has changed, or at the very least is more correctly portrayed as Lowell, Ohio instead of Little Hocking, Ohio.

Although it is the Appellant's responsibility to keep VA apprised of his correct mailing address, in order to afford the Appellant due process and the opportunity to appear for a hearing, a remand of his appeal is again necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a).  In this regard, the RO should be directed to confirm the discrepancy in the Appellant's addresses and determine which is correct.  Thereafter, the Appellant should be scheduled for a Travel Board hearing, ensuring that proper notice is afforded.

Accordingly, the case is REMANDED for the following action:

1. Confirm the Appellant's correct mailing address, to include consideration of the 144 Oak Drive, Lowell, Ohio 45744 address.

2. Thereafter, schedule the Appellant for a Travel Board hearing in connection with his appeal to be held at the RO in Chicago, Illinois.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




